Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00433-CV

                            IN THE INTEREST OF I.I.C., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23702
                          Honorable Laura Salinas, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we grant Appellee’s motion to strike
Appellant’s amended brief. We prohibit Appellant from filing another brief, and we dismiss this
appeal for want of prosecution. Appellant is indigent; no costs are taxed in this appeal.

       SIGNED December 5, 2018.


                                                _________________________________
                                                Patricia O. Alvarez, Justice